Case 1:18-cr-00822-JSR Document 7 Filed 07/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
- Vv. 7 : SEALED ORDER
CHUCK FREI, 18 cr. BAL (DAB)

Defendant.

WHEREAS, an application has been made by the Government
requesting that (1) the charging documents in the above-referenced
case pertaining to the defendant CHUCK FREI (“FREI”) including
Criminal Information 18 Cr. (DAB) and related charging paperwork
(collectively, the “Frei Charging Documents”), remain under seal
until further order of the Court; (2) the transcripts of FREI’s
arraignment and further proceedings in this matter be sealed until
further order of the Court; and (3) the docketing of the Frei
Charging Documents, FREI’s arraignment, and further proceedings in
this matter be delayed until further order of the Court;

WHEREAS, the Court finds that active law enforcement
investigations may be compromised if the Government’s application
is not granted;

IT IS HEREBY ORDERED that (1) the Frei Charging Documents
shall be sealed until further order of the Court; (2) the

transcripts of Frei’s arraignment and further proceedings in this

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cr-00822-JSR Document 7 Filed 07/23/20 Page 2 of 2

 

matter shall be sealed until further order of the Court; and (3)
the docketing of the Frei Charging Documents, Frei’s arraignment,
and further proceedings in this matter be delayed until further
order of the Court; and

IT IS FURTHER ORDERED that this Order and the related
Application be sealed and their docketing delayed until further

order of the Court.

 

SO ORDERED:

Dated: New York, New York
November 20 , 2018

Lbeorak L. Bats

THE HONORABLE DEBORAH A. BATTS
United States District Judge
Southern District of New York

 

 

 

 
